Title: To John Adams from James McHenry, 27 May 1799
From: McHenry, James
To: Adams, John




Sir,
War Department 27t. May 1799—

I enclose the Proceedings of a General Court Martial, held at the City Hall, of the City of New York, by order of Major General Hamilton, for the trial of such persons as should be brought before it, on the 16th. day of April 1799.
At this Court Richard Hunt a Serjeant in a Company of the 2d. Regiment of Artillerists, and Engineers, commanded by Captain Still and stationed at West Point, was tried, on a charge, of deserting from the said Company on or about the 24th. day of February last, he having been before that time, duly enlisted in the service of the United States; and at the time in their service and pay, and that being entrusted by the men of the said Company, with the money for their pay, which money amounted to two hundred dollars and upwards, he the said Richard Hunt in violation of his trust, carried away, contrary to the articles of War in such care made and provided.
To this Charge the Prisoner plead Guilty, and the Court after examining a Witness to his character, found him after mature deliberation Guilty of the same, and more than two thirds of the members thereof having concurred therein did sentence him to suffer death.
The prevalence of desertion, among our troops, makes well placed examples for this crime indispensible to the good of the service. The crime of Richard Hunt is greatly aggravated by a consideration of his rank (being a Serjeant), and the attrocious breach of trust, towards the soldiers of the company. I do not therefore hesitate to say, that he appears to me, to be as proper an object for military execution, as can probably occur.
I also enclose the form of a pardon, and of a Warrant of execution in this case, under the seal of the War Office, one of which to be signed and returned by you, according as you shall determine, to direct the sentence to be carried into execution or otherwise.
I have the Honor to be / Sir /with the greatest respect / your obedient / humble servant

James McHenry